                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JAMES E. DUNMORE,

                       Plaintiff,

    v.                                              Case No. 3:18-CV-731-NJR-GCS

    NICHOLAS R. LAMB,
    FAIYAZ AHMED, CLANDIA DOWTY,
    SHERRY COLLINS, V. SHAH, and
    CHRISTINE BROOKS,

                       Defendants.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         This matter is before the Court on the Report and Recommendation of Magistrate

Judge Gilbert C. Sison (Doc. 102), which recommends the undersigned grant the motions

for summary judgment on the issue of exhaustion of administrative remedies filed by

Defendants Sherry Collins and Christine Brooks (Doc. 36), Defendant Nicholas Lamb

(Doc. 39), Defendant Faiyaz Ahmed (Doc. 61), and Defendants Claudia Dowty and Vipin

Shah (Doc. 98). 1

         Plaintiff James Dunmore filed this 42 U.S.C. § 1983 action on January 2, 2018,

claiming that Defendants violated his constitutional rights while he was incarcerated at

Lawrence Correctional Center (Doc. 1). After threshold review of his Complaint under

28 U.S.C. § 1915A, Dunmore was permitted to proceed on an Eighth Amendment

deliberate indifference claim, a civil conspiracy claim, and an Illinois state law claim for


1The Clerk of Court is DIRECTED to correct Defendants Claudia Dowty and Vipin Shah’s names on the
docket as reflected in this paragraph.


                                         Page 1 of 3
intentional infliction of emotional distress (Doc. 11).

       Defendants subsequently moved for summary judgment arguing that Dunmore

failed to exhaust his administrative remedies prior to filing suit. On July 19, 2019, Judge

Sison entered a Report and Recommendation agreeing with Defendants. Judge Sison

found that while Dunmore filed grievances, he did not exhaust the appeal process before

he filed this lawsuit on January 2, 2018.

       Objections to the Report and Recommendation were due August 5, 2019, but

Dunmore filed a motion for extension of time to object (Doc. 105). The Court granted the

motion and gave Dunmore until September 10, 2019, to file any objections (Doc. 106).

Dunmore ultimately did not object to the Report and Recommendation.

       Where timely objections are filed, this Court must undertake a de novo review of

the Report and Recommendation. 28 U.S.C. 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-

LR 73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also

Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). But, where neither timely nor specific

objections to the Report and Recommendation are made, this Court should only review

the Report and Recommendation for clear error. Johnson v. Zema Systems Corp., 170 F.3d

734, 739 (7th Cir. 1999). The Court may then “accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       While de novo review is not required here, the Court has reviewed Judge Sison’s

Report and Recommendation for clear error. Following this review, the Court agrees with

his findings, analysis, and conclusions. Accordingly, the Court ADOPTS Judge Sison’s

Report and Recommendation in its entirety (Doc. 102).


                                        Page 2 of 3
      The motions for summary judgment on the issue of exhaustion of administrative

remedies filed Defendants Sherry Collins and Christine Brooks (Doc. 36), Defendant

Nicholas Lamb (Doc. 39), Defendant Faiyaz Ahmed (Doc. 61), and Defendants Claudia

Dowty and Vipin Shah (Doc. 98) are GRANTED. This entire case is DISMISSED without

prejudice, and the Clerk of Court is DIRECTED to enter judgment accordingly.

      IT IS SO ORDERED.

      DATED: September 25, 2019


                                             ____________________________
                                             NANCY J. ROSENSTENGEL
                                             Chief U.S. District Judge




                                    Page 3 of 3
